Judgment of the Supreme Court, Dutchess County, dated February 10, 1978, affirmed, without costs or disbursements. No opinion. Order of the Supreme Court, Orange County, entered May 10, 1979, affirmed, without costs or disbursements (see Matter of Al Sabaa [Cyril Morgan] v Casscles, 43 AD2d 990, affd 36 NY2d 722; Matter of Davis v Regan, 55 AD2d 1012; People ex rel. Ternaku v LeFevre, 58 AD2d 932; Penal Law, § 70.40, subd 3, par [c], cl [iii]). Gibbons, J. P., Rabin, Gulotta and Margett, JJ., concur.